Citation Nr: 1546113	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  15-00 399A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to accrued benefits in excess of $308, to include reimbursement of the expense of last sickness or burial.



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to April 1970.  He died in December 2005.  His mother, D.A., was in receipt of parent's dependency and indemnity compensation (DIC); however, she died in January 2010.  The appellant, who is the Veteran's sister and daughter of D.A., has filed a claim for accrued benefits for the reimbursement of expenses paid towards her mother's burial.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems.  The Virtual VA electronic folder includes a copy of the December 2014 Statement of the Case (SOC), and correspondence dated in March 2011 and April 2011.  Otherwise, the Virtual VA electronic folder contains records that are irrelevant or duplicates of those documents in VBMS.  Any future consideration of this appellant's case must take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.


REMAND

As noted above, the Veteran's and the appellant's mother, D.A., was receiving parent's DIC benefits.  In November 2009, she filed a claim for increased benefits based on the need for regular aid and attendance or by reason of being housebound.  She died in January 2010, while her claim was still pending.

In February 2010, the appellant filed a claim for accrued benefits.  She also submitted a statement from the funeral home for D.A.'s services in the amount of $10,927.  However, it is unclear whether the appellant paid for any of the burial expenses.  The statement indicates that payments were made from pre-need trust and pre-need burial accounts and had a zero balance.

In February 2010, the appellant also submitted a medical expense report for her mother, D.A.

In a February 2011 rating decision, the RO granted D.A.'s claim for increased parent's DIC based on the need for aid attendance, for accrued benefits purposes.  The RO indicated that an increased rate had been established effective from November 27, 2009, (the date of the claim) to January 18, 2010 (the date of D.A.'s death).  In February 2011, the RO awarded accrued benefits to the appellant in the amount of $308 based on the paid funeral bill of $10,927.  The amount was calculated based on the difference in parent's DIC that D.A. was entitled to prior to her death.

This appeal arises from the appellant's disagreement in the amount of accrued benefits that was awarded to her.  Specifically, she disagrees with the fact that the RO did not consider the February 2010 medical expense report when calculating her mother's DIC benefits for accrued benefit purposes.  

As an initial matter, the Board points out that the appellant is not eligible to receive the amount owed to her mother directly.  Although the appellant is the beneficiary's daughter, the evidence does not indicate that she is a "child" as defined by the governing regulations, 38 C.F.R. § 3.1000(d)(2) and 38 C.F.R. § 3.57.  Rather, the appellant may be eligible for reimbursement of the expenses that she paid towards the last sickness or burial from any accrued benefits owed to her mother.  See 38 C.F.R. §3.1000(a)(5) (2015).  As noted above, it is unclear whether she paid any expenses towards her mother's last sickness or burial.  Therefore, a remand is required for clarification.  

Assuming that the appellant paid expenses towards her mother's last sickness or burial, the next determination to be made is the amount of accrued benefits owed to the appellant's mother.  As noted above, she was receiving parent's DIC benefits prior to her death.  See 38 U.S.C.A. § 1310.  The amount payable is reduced by an amount, as determined by the Secretary, based on the parents' annual income.  38 U.S.C.A. § 1315(b).  Basic entitlement exists if, among other things, the parents' income is not in excess of the applicable maximum benefit rate specified in 38 U.S.C.A. § 1315; 38 C.F.R. § 3.25.  Payments of any kind from any source shall be counted as income for the calendar year in which received unless specifically excluded.  38 C.F.R. § 3.251(b).  Unreimbursed medical expenses (which were paid within the twelve month annualization period regardless of when incurred) are excluded from annual countable income to the extent that the amount paid exceeds 5 percent of the maximum annual rate payable.  38 C.F.R. § 3.262(l).

In this case, the appellant filed her claim for accrued benefits within one year of her mother's death in January 2010.  Effective October 10, 2008, the law was changed concerning substitution in the case of the death of a claimant.  The newly revised statute provided that, 'If a claimant dies while a claim for any benefit under a law administered by the Secretary, or an appeal of a decision with respect to such a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under § 5121a of this title may, not later than one year after the date of the death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion.  38 U.S.C.A. § 5121A.  The Board notes that, unlike an accrued benefits claim, the record is not closed on the date of death of the original claimant, but remains open for submission and development of any pertinent additional evidence.  Thus, if the appellant is a proper substitute claimant, additional evidence, such as unreimbursed medical expenses, may be considered in determining her mother's countable income for purposes of calculating her DIC benefits.  

Based on the foregoing, the AOJ should ask the appellant to indicate whether she wishes to pursue the claim for increased DIC benefits as a substitute for her mother or on an accrued benefits basis, and the AOJ should adjudicate whichever she chooses.  See Breedlove v. Shinseki, 24 Vet. App. 7, 20 (2010) (an accrued-benefits claimant has two options: request substitution or pursue a claim for accrued benefits); Reliford v. McDonald, 27 Vet. App. 297, 303-04 (2015) (the appellant has the right to choose to waive substitution).

In addition, the Board notes that the appellant's mother did not receive notice of the information and evidence necessary to substantiate her claim prior to her death.  Therefore, if the appellant proceeds on the basis of substitution, the AOJ should provide her with notice of the information and evidence necessary to substantiate the claim in accordance with 38 U.S.C.A. § 5103 and allow her an opportunity to respond.  See VA Adjudication Manual, M-21, Part VIII, Chapter 2.3.e.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the appellant provide information regarding the expenses she paid toward her mother's last sickness and burial.  She should be notified that the funeral home statement indicates charges in the amount of $10,927.00, which was paid in full; however, payments were made from pre-need trust and pre-need burial accounts.  She should be instructed to clarify whether she paid for any of the burial expenses directly and to provide proof of such payment.  

2.  The AOJ should send a notice letter to the appellant explaining how to establish entitlement to accrued benefits and substitution.  She should be asked whether she wishes to pursue substitution as opposed to pursuing a claim for accrued benefits.  The appellant should be advised of her right to waive substitution. 

3.  If the appellant responds that she would like to take the opportunity to substitute, the AOJ must adjudicate the issue of substitution in the first instance.  See 38 C.F.R. § 3.1010(e).  A copy of the written notification of the determination should be included in the claims folder.

4.  If the appellant proceeds on the basis of substitution, the AOJ should provide her with notice of the information and evidence necessary to substantiate the claim in accordance with 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 and allow her an opportunity to respond.  

5.  The AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. 

6.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

7.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the issue on appeal.  If the benefit sought is not granted, the AOJ should issue a Supplemental Statement of the Case and allow the appellant an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




